DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive because using BRI, Chuang still discloses the claimed invention. See rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 20, 22-24, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. 20200075669.

    PNG
    media_image1.png
    697
    1307
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1A of Chuang discloses an integrated circuit product, comprising: 
a first metallization layer (as labeled by examiner above) having a first insulating layer 124, a second insulating layer 127 (as labeled by examiner above) over the first insulating layer, and an etch stop layer 127 (as labeled by examiner above) over the first insulating layer separating the first insulating layer from the second insulating layer; 
a memory cell 101 positioned in the first insulating layer of the first metallization layer, the memory cell comprising an upper electrode 104 having an upper surface 104a that is positioned at a first level within the first metallization layer relative to a reference surface (as labeled by examiner above) located below the first metallization layer, and a lower electrode 102 that is positioned below the upper electrode 104 within the first metallization layer relative to the reference surface; 
a conductive line (118 as labeled by examiner above) positioned in the first metallization layer, the conductive line comprising a bottom surface (as labeled by examiner above) that is positioned at a 
a conductive contact structure (as labeled by examiner above) that is conductively coupled to the upper surface 104a of the upper electrode 104, 
wherein a portion (left and middle portions) of the conductive contact structure extends through the first insulating layer, the etch stop layer, and the second insulating layer.


    PNG
    media_image2.png
    650
    1283
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    614
    1005
    media_image3.png
    Greyscale

Regarding claim 22, fig. 1A of Chuang discloses an integrated circuit product, comprising: 
a first metallization layer (as labeled by examiner above); 
a memory cell 101 positioned in the first metallization layer, the memory cell comprising an upper electrode 104 having an upper surface 104a that is positioned at a first level within the first metallization layer relative to a reference surface (as labeled by examiner above) located below the first metallization layer, and a lower electrode 102 that is positioned below the upper electrode 104 within the first metallization layer relative to the reference surface; 
Serial No. 16/556,4655a conductive line (118 within lower 127 as labeled by examiner above) positioned in the first metallization layer, the conductive line comprising a bottom surface (as labeled by examiner above) that is positioned at a second level within the first metallization layer relative to the reference surface, wherein the first level is above the second level, and the second level is above the lower electrode relative to the reference surface; and 

wherein the first metallization layer comprises a first insulating material layer 124 (as labeled by examiner above) positioned above the first level, an etch stop layer 127 (lower 127 as labeled by examiner - inherently an etch stop layer) positioned above the first insulating material layer, and a second insulating material layer (upper 127 as labeled by examiner) positioned over the etch stop layer, wherein a portion of the conductive contact structure (portion of 118/119/116 in middle portion) extends through the first insulating material layer, the etch stop layer and the second insulating material layer, 
wherein the conductive contact structure comprises the conductive line (see 118 on the right as labeled by examiner above) and a conductive via 116, wherein the conductive via 116 physically contacts the upper surface of the top electrode 104, and wherein the upper surface 104a of the upper electrode is separated from the etch stop layer.

Regarding claims 2 and 23, par [0014] of Chuang discloses wherein the memory cell comprises an MRAM (magnetic random access memory) device.

Regarding claim 20, fig. 1A of Chuang discloses wherein the top electrode 104 in the memory cell is separated from the etch stop layer (lower 127).

Regarding claim 24, fig. 1A of Chuang discloses wherein the upper surface of the upper electrode is positioned at the first level above the second level, wherein the bottom surface of the conductive line is positioned at the second level, and wherein the conductive line is a nearest conductive line to the memory cell within the first metallization layer.

Regarding claim 26, fig. 1A of Chuang discloses wherein the conductive line is a nearest conductive line to the memory cell within the first metallization layer.

Regarding claim 27, par [0043] of Chuang discloses wherein the conductive contact structure comprises at least one of copper or aluminum.

    PNG
    media_image4.png
    658
    1294
    media_image4.png
    Greyscale


Regarding claims 29 and 30, fig. 1A of Chuang discloses wherein the etch stop layer has a substantially uniform vertical thickness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang.
Regarding claim 17, fig. 1 of Chuang discloses claim 1, and par [0043] of Chuang discloses wherein the conductive contact structure comprises at least one of copper or aluminum, and wherein the conductive contact structure comprises the conductive line and a conductive via, wherein the conductive via physically contacts the upper surface of the upper electrode.
Fig. 1 of Chuang does not disclose wherein the integrated circuit product comprises at least one transistor device having a gate length that extends in a gate length direction, wherein the upper electrode has a first lateral width in the gate length direction and wherein the conductive contact structure, at a location where the conductive contact structure physically contacts the upper surface of the top electrode, has a second lateral width in the gate length direction that is less than the first lateral width, wherein the conductive contact structure comprises at least one of copper, aluminum, or tungsten, and wherein the conductive contact structure comprises the conductive line and a conductive via, wherein the conductive via physically contacts the upper surface of the top electrode.
However, fig. 2 of Chuang discloses an integrated circuit product comprises at least one transistor device having a gate length that extends in a gate length direction, wherein a top electrode has a first lateral width in the gate length direction and wherein a conductive contact structure, at a location where the conductive contact structure physically contacts the upper surface of the top electrode, has a second lateral width in the gate length direction.

Chuang does not disclose that the second lateral width in the gate length direction that is less than the first lateral width.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144 (IV) CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS (A) Changes in Size/Proportion.
Therefore, it would have been obvious to form a circuit product of Chuang comprising the second lateral width in the gate length direction that is less than the first lateral width in order to meet applicant device design and application needs.

Regarding claim 25, Chuang discloses claim 24, but does not disclose wherein the first level and the second level are vertically spaced by up to 15 nanometers (nm).
 However, note that Chuang structure inherently disclose wherein the first level and the second level are vertically spaced by up by some distance.
Note that It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a circuit product of Chuang comprising wherein the first level and the .

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Zhang et al. 20170256449 (Zhang).
Regarding claim 21, Chuang discloses claim 1, but does not discloses wherein the etch stop layer comprises at least one of: silicon nitride, carbon-doped nitride (NDC), aluminum, or oxygen-doped silicon carbide (ODC), and wherein material of the first insulating layer and the second insulating layer are formed of a distinct material from the etch stop layer and comprise at least one of: silicon dioxide or a low-k material.
However, Zhang in par [0029] discloses the etch stop layer comprises silicon nitride, and wherein material of an insulating layer comprise silicon dioxide or a low-k material.
In view of such teaching, it would have been obvious to form a circuit product of Chuang further comprising wherein the etch stop layer comprises silicon nitride, and wherein material of the first insulating layer and the second insulating layer are formed of a distinct material from the etch stop layer and comprise at least one of: silicon dioxide or a low-k material such as taught by Zhang as these are well known material for such application.

Regarding claim 28, Chuang discloses claim 1, and discloses wherein the memory cell comprises: an RRAM (resistive random access memory) device, but does not discloses wherein the etch stop layer comprises at least one of: silicon nitride, carbon-doped nitride (NDC), aluminum, or oxygen-doped silicon carbide (ODC), and wherein material of the first insulating layer and the second insulating layer are formed of a distinct material from the etch stop layer and comprise at least one of: silicon dioxide or a low-k material.

In view of such teaching, it would have been obvious to form a circuit product of Chuang further comprising wherein the etch stop layer comprises silicon nitride, and wherein material of the first insulating layer and the second insulating layer are formed of a distinct material from the etch stop layer and comprise at least one of: silicon dioxide or a low-k material such as taught by Zhang as these are well known material for such application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829